 



EXHIBIT 10.15
KIRBY CORPORATION
2000 NONEMPLOYEE DIRECTOR STOCK OPTION PLAN
ARTICLE I. GENERAL
     Section 1.1. Purpose. The purpose of this Plan is to advance the interests
of Kirby Corporation, a Nevada corporation (the “Company”), by providing an
additional incentive to attract and retain qualified and competent directors,
upon whose efforts and judgment the success of the Company is largely dependent,
through the encouragement of stock ownership in the Company by such persons.
     Section 1.2. Definitions. As used herein, the following terms shall have
the meaning indicated:
     (a) “Board” means the Board of Directors of the Company.
     (b) “Change in Control” means the occurrence of any of the following
events:
     (i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of voting securities representing thirty percent (30%)
or more of the combined voting power of the Company’s then outstanding voting
securities or, if a person is the beneficial owner, directly or indirectly, of
voting securities representing thirty percent (30%) or more of the combined
voting power of the Company’s outstanding voting securities as of the date the
particular Option is granted, such person becomes the beneficial owner, directly
or indirectly, of additional voting securities representing ten percent (10%) or
more of the combined voting power of the Company’s then outstanding voting
securities;
     (ii) During any period of twelve (12) months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
a majority of the Directors unless the election, or the nomination for election
by the Company’s stockholders, of each new Director was approved by a vote of at
least a majority of the Directors then still in office who were Directors at the
beginning of the period;
     (iii) The stockholders of the Company approve (A) any consolidation or
merger of the Company or any Subsidiary that results in the holders of the
Company’s voting securities immediately prior to the consolidation or merger
having (directly or indirectly) less than a majority ownership interest in the
outstanding voting securities of the surviving entity immediately after the
consolidation or merger, (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company or (C) any plan or proposal for the liquidation or
dissolution of the Company;
     (iv) The stockholders of the Company accept a share exchange, with the
result that stockholders of the Company immediately before such share exchange
do not own,

 



--------------------------------------------------------------------------------



 



immediately following such share exchange, at least a majority of the voting
securities of the entity resulting from such share exchange in substantially the
same proportion as their ownership of the voting securities outstanding
immediately before such share exchange; or
     (v) Any tender or exchange offer is made to acquire thirty percent (30%) or
more of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.
For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.
     (c) “Code” means the Internal Revenue Code of 1986, as amended.
     (d) “Committee” means the Compensation Committee, if any, appointed by the
Board.
     (e) “Compensation Plan” means the written plan or program in effect from
time to time, as approved by the Board, which sets forth the compensation to be
paid to Eligible Directors.
     (f) “Date of Grant” means the date on which an Option or Restricted Stock
is granted to an Eligible Director.
     (g) “Director” means a member of the Board.
     (h) “Eligible Director” means a Director who is not an employee of the
Company or a Subsidiary.
     (i) “Existing Plan” means the 2000 Nonemployee Director Stock Option Plan,
as amended by the Board on January 27, 2004 and approved by the stockholders of
the Company on April 27, 2004.
     (j) “Fair Market Value” of a Share means the closing price on the New York
Stock Exchange on the day of reference. If the Shares are not listed for trading
on the New York Stock Exchange, the Fair Market Value on the date of reference
shall be determined by any fair and reasonable means prescribed by the
Committee.
     (k) “Nonincentive Stock Option” means an option that is not an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended.
     (l) “Option” means any option granted under this Plan.
     (m) “Optionee” means a person to whom a stock option is granted under this
Plan or any successor to the rights of such person under this Plan by reason of
the death of such person.
     (n) “Payment Date” means the last day of a calendar quarter.

2



--------------------------------------------------------------------------------



 



     (o) “Plan” means this 2000 Nonemployee Director Stock Option Plan for Kirby
Corporation, as amended from time to time.
     (p) “Restricted Stock” means Shares granted under this Plan that are
subject to restrictions described in Article III and the Compensation Plan.
     (q) “Share” means a share of the common stock, par value ten cents ($0.10)
per share, of the Company.
     (r) “Subsidiary” means any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
     Section 1.3. Total Shares. The maximum number of Shares that may be issued
under this Plan shall be SIX HUNDRED THOUSAND (600,000) Shares from Shares held
in the Company’s treasury. If any Option granted under the Plan shall terminate,
expire or be cancelled or surrendered as to any Shares, new Options may
thereafter be granted covering such Shares or such Shares may thereafter be
issued as Restricted Stock.
ARTICLE II. STOCK OPTIONS
     Section 2.1. Automatic Grant of Options. Options shall automatically be
granted to Eligible Directors as provided in Sections 2.2, 2.3 and 2.4. All
Options shall be Nonincentive Stock Options. Each Option shall be evidenced by
an option agreement containing such terms deemed necessary or desirable by the
Committee that are not inconsistent with the Plan or any applicable law. Neither
the Plan nor any Option shall confer upon any person any right to continue to
serve as a Director.
     Section 2.2. Automatic One-Time Grant. Each Eligible Director shall
automatically be granted an Option for TEN THOUSAND (10,000) Shares on the date
of such Eligible Director’s first election as a Director.
     Section 2.3. Automatic Annual Grants. Immediately after each annual meeting
of stockholders of the Company, each Eligible Director shall automatically be
granted an Option for SIX THOUSAND (6,000) Shares.
     Section 2.4. Election to Receive Options. If the Compensation Plan permits
Eligible Directors to elect to receive an Option in lieu of all or part of
Director fees otherwise payable in cash, each Eligible Director who has properly
and timely made such election as provided in the Compensation Plan shall
automatically be granted an Option for a number of Shares equal to (i) the
amount of the fee such Eligible Director elects to receive in the form of an
Option divided by (ii) the Fair Market Value of a Share on the Date of Grant
multiplied by (iii) 3, with the result rounded to the nearest whole Share.
     Section 2.5. Option Price. The option price per Share for any Option shall
be the Fair Market Value on the Date of Grant.

3



--------------------------------------------------------------------------------



 



     Section 2.6. Date of Grant.
     (a) The Date of Grant of an Option granted under Section 2.2 shall be the
date of the Eligible Director’s first election as a Director.
     (b) The Date of Grant of an Option granted under Section 2.3 shall be the
date of the annual meeting of stockholders of the Company to which the grant
relates.
     (c) The Date of Grant of an Option granted under Section 2.4 shall be the
date of the next annual meeting of stockholders after the election by the
Eligible Director pursuant to the Compensation Plan to receive the Option in
lieu of cash fees, except that, for an Eligible Director elected between annual
stockholder meetings, the Date of Grant shall be the date of his or her election
as a Director.
     Section 2.7. Vesting.
     (a) An Option granted under Section 2.2 shall be exercisable on or after
the Date of Grant.
     (b) An Option granted under Section 2.3 shall become exercisable six months
after the Date of Grant.
     (c) An Option granted under Section 2.4 shall become exercisable on the
Payment Date(s) following the Date of Grant as provided in this Section 2.7(c).
The number of Shares as to which an Option granted under Section 2.4 will become
exercisable on each Payment Date after the Date of Grant shall equal the number
of Shares subject to the Option divided by the number of Payment Dates occurring
after the Date of Grant and before the first anniversary of the most recent
annual meeting of stockholders of the Company.
     (d) Notwithstanding the other provisions of this Section 2.7, (i) an Option
shall only become exercisable as provided in this Section 2.7 if the Optionee is
a Director at the time the Option would otherwise become exercisable and
(ii) upon the occurrence of a Change in Control, all Options outstanding at the
time of the Change in Control shall become immediately exercisable.
     Section 2.8. Term of Options. The portion of an Option that is exercisable
shall automatically and without notice terminate upon the earlier of (a) one
(1) year after the Optionee ceases to be a Director for any reason or (b) ten
(10) years after the Date of Grant of the Option. The portion of an Option that
is not exercisable shall automatically and without notice terminate at the time
the Optionee ceases to be a Director for any reason.
     Section 2.9. Exercise of Options. Any Option may be exercised in whole or
in part to the extent exercisable in accordance with Section 2.7. An Option
shall be deemed exercised when (i) the Company has received written notice of
such exercise in accordance with the terms of the Option and (ii) full payment
of the aggregate option price of the Shares as to which the Option is exercised
has been made. Unless further limited by the Committee in any Option, the option
price of any Shares purchased shall be paid solely in cash, by certified or
cashier’s check, by money order, by personal check or with Shares owned by the
Optionee for at least six months,

4



--------------------------------------------------------------------------------



 



or by a combination of the foregoing. If the option price is paid in whole or in
part with Shares, the value of the Shares surrendered shall be their Fair Market
Value on the date received by the Company.
     Section 2.10. Adjustment of Shares.
     (a) If at any time while the Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of Shares,
then and in such event:
     (i) appropriate adjustment shall be made in the maximum number of Shares
then subject to being optioned under the Plan, and the numbers of Options to be
granted under Sections 2.2, 2.3 and 2.4, so that the same proportion of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned, and
     (ii) appropriate adjustment shall be made in the number of Shares and the
exercise price per Share thereof then subject to any outstanding Option, so that
the same proportion of the Company’s issued and outstanding Shares shall remain
subject to purchase at the same aggregate exercise price.
     (b) In the event of a merger, consolidation or other reorganization of the
Company in which the Company is not the surviving entity, the Board or the
Committee may provide for any or all of the following alternatives: (i) for
Options to become immediately exercisable, (ii) for exercisable Options to be
cancelled immediately prior to such transaction, (iii) for the assumption by the
surviving entity of the Plan and the Options, with appropriate adjustments in
the number and kind of shares and exercise prices or (iv) for payment in cash or
stock in lieu of and in complete satisfaction of Options.
     (c) Any fractional shares resulting from any adjustment under this
Section 2.10 shall be disregarded and each Option shall cover only the number of
full shares resulting from such adjustment.
     (d) Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of Shares then subject
to outstanding Options granted under the Plan.
     (e) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or

5



--------------------------------------------------------------------------------



 



liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the assets or business of the Company; or (vi) any other corporate act
or proceeding, whether of a similar character or otherwise.
     Section 2.11. Transferability of Options. Each Option shall provide that
such Option shall not be transferable by the Optionee otherwise than by will or
the laws of descent and distribution and that so long as an Optionee lives, only
such Optionee or his guardian or legal representative shall have the right to
exercise such Option.
     Section 2.12. Issuance of Shares. No person shall be, or have any of the
rights or privileges of, a stockholder of the Company with respect to any of the
Shares subject to any Option unless and until certificates representing such
Shares (whether in physical or in book entry or other electronic form) shall
have been issued and delivered to such person. As a condition of any transfer of
the certificate for Shares, the Committee may obtain such agreements or
undertakings, if any, as it may deem necessary or advisable to assure compliance
with any provision of the Plan, any agreement or any law or regulation
including, but not limited to, the following:
     (a) a representation, warranty or agreement by the Optionee to the Company,
at the time any Option is exercised, that the Optionee is acquiring the Shares
for investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and
     (b) a representation, warranty or agreement to be bound by any legends that
are, in the opinion of the Committee, necessary or appropriate to comply with
the provisions of any securities law deemed by the Committee to be applicable to
the issuance of the Shares and are endorsed upon the Share certificates.
ARTICLE III. RESTRICTED STOCK
     Section 3.1. Automatic Grants of Restricted Stock. Restricted Stock shall
automatically be granted to Eligible Directors as provided in Sections 3.2 and
3.3. Each Restricted Stock grant shall be evidenced by an agreement containing
such terms deemed necessary or desirable by the Committee that are not
inconsistent with the Plan or any applicable law. No grant of Restricted Stock
shall confer upon any person any right to continue to serve as a Director.
     Section 3.2. Automatic Annual Grants. Immediately after each annual meeting
of stockholders of the Company, each Eligible Director shall automatically be
granted ONE THOUSAND (1,000) shares of Restricted Stock.
     Section 3.3. Election to Receive Restricted Stock. If the Compensation Plan
permits Eligible Directors to elect to receive Restricted Stock in lieu of all
or part of Director fees otherwise payable in cash, each Eligible Director who
has properly and timely made such election as provided in the Compensation Plan
shall automatically be granted a number of Shares of Restricted Stock equal to
(i) the amount of the fee such Eligible Director elects to receive in the form
of Restricted Stock divided by (ii) the Fair Market Value of a Share on the Date
of Grant multiplied by (iii) 1.2, with the result rounded to the nearest whole
Share.

6



--------------------------------------------------------------------------------



 



     Section 3.4. Date of Grant.
     (a) The Date of Grant of Restricted Stock granted under Section 3.2 shall
be the date of the annual meeting of stockholders of the Company to which the
grant relates.
     (b) The Date of Grant of Restricted Stock granted under Section 3.3 shall
be the date of the next annual meeting of stockholders after the election by the
Eligible Director pursuant to the Compensation Plan to receive the Restricted
Stock in lieu of cash fees, except that, for an Eligible Director elected
between annual stockholder meetings, the Date of Grant shall be the date of his
or her election as a Director.
     Section 3.5. Vesting.
     (a) Restricted Stock granted under Section 3.2 shall vest six months after
the Date of Grant.
     (b) Restricted Stock granted under Section 3.3 shall vest on the Payment
Date(s) following the Date of Grant as provided in this Section 3.5(a). The
number of Shares of Restricted Stock granted under Section 3.3 that will vest on
each Payment Date after the Date of Grant shall equal the number of Shares of
Restricted Stock granted divided by the number of Payment Dates occurring after
the Date of Grant and before the first anniversary of the most recent annual
meeting of stockholders of the Company.
     (c) Notwithstanding the other provisions of this Section 3.5,
(i) Restricted Stock shall only vest as provided in this Section 3.5 if the
holder is a Director at the time the Restricted Stock would otherwise vest and
(ii) upon the occurrence of a Change in Control, all Restricted Stock issued
under the Plan that is outstanding at the time of the Change in Control shall
immediately vest.
     (d) Notwithstanding the vesting conditions set forth in the Plan or the
Compensation Plan, the Committee may in its discretion at any time accelerate
the vesting of Restricted Stock or otherwise waive or amend any conditions of a
grant of Restricted Stock under the Plan.
     Section 3.6. Restrictions on Transfer. Stock certificates representing
Restricted Stock granted to an Eligible Director under the Plan (whether in
physical or in book entry or other electronic form) shall be registered in the
Director’s name or, at the option of the Committee, not issued until such time
as the Restricted Stock shall become vested or as otherwise determined by the
Committee. If certificates are issued prior to the Shares of Restricted Stock
becoming vested, either in physical or in book entry or other electronic form,
such certificates shall either be held by the Company on behalf of the Director,
or delivered to the Director bearing a legend to restrict transfer of the
certificate until the Restricted Stock has vested, as determined by the
Committee. The Director shall have the right to vote and receive dividends on
the Restricted Stock before it has vested. Except as may otherwise be expressly
permitted by the Committee, no Share of Restricted Stock may be sold,
transferred, assigned or pledged by the Director until such Share has vested. In
the event that a Director ceases to be a Director before all the Director’s
Restricted Stock has vested, the Shares of Restricted Stock that have not vested
shall be forfeited. At the time Restricted Stock vests (and, if the Director has
been issued legended

7



--------------------------------------------------------------------------------



 



certificates for Restricted Stock, upon the return of such certificates to the
Company), a certificate for such vested Shares shall be delivered to the
Director free of all restrictions.
     Section 3.7. Issuance of Shares. As a condition of the issuance of any
certificate for Shares of Restricted Stock, the Committee may obtain such
agreements or undertakings, if any, as it may deem necessary or advisable to
assure compliance with any provision of the Plan, any agreement or any law or
regulation including, but not limited to, the following:
     (a) a representation, warranty or agreement by the Eligible Director to the
Company that the Eligible Director is acquiring the Shares for investment and
not with a view to, or for sale in connection with, the distribution of any such
Shares; and
     (b) a representation, warranty or agreement to be bound by any legends that
are, in the opinion of the Committee, necessary or appropriate to comply with
the provisions of any securities law deemed by the Committee to be applicable to
the issuance of the Shares and are endorsed upon the Share certificates.
     Section 3.8. Section 83(b) Election. If a Director receives Restricted
Stock that is subject to a “substantial risk of forfeiture,” the Director may
elect under Section 83(b) of the Code to include in his or her gross income, for
the taxable year in which the Restricted Stock is received, the Fair Market
Value of such Restricted Stock on the Date of Grant. If the Director makes the
Section 83(b) election, the Director shall (a) make such election in a manner
that is satisfactory to the Committee, (b) provide the Company with a copy of
such election and (c) agree to promptly notify the Company if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions the
validity or correctness of such election or of the amount of income reportable
on account of such election.
ARTICLE IV. ADDITIONAL PROVISIONS
     Section 4.1. Administration of the Plan. The Plan shall be administered by
the Committee. The Committee shall have the authority to interpret the
provisions of the Plan, to adopt such rules and regulations for carrying out the
Plan as it may deem advisable, to decide conclusively all questions arising with
respect to the Plan and to make all other determinations and take all other
actions necessary or desirable for the administration of the Plan. All decisions
and acts of the Committee shall be final and binding upon all affected Optionees
and holders of Restricted Stock. If there is no Committee, the Board shall
administer the Plan and in such case all references to the Committee shall be
deemed to be references to the Board.
     Section 4.2. Adjustment of Shares. If at any time while the Plan is in
effect, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of Shares,
the Committee shall make an appropriate adjustment in the number and kind of
Shares then subject to being issued under the Plan, so that the same proportion
of the Company’s issued and outstanding Shares shall continue to be subject to
issuance under the Plan upon the exercise of Options or as Restricted Stock.

8



--------------------------------------------------------------------------------



 



     Section 4.3. Amendment. The Board may amend or modify the Plan in any
respect at any time, subject to stockholder approval if required by applicable
law or regulation or by applicable stock exchange rules.
     Section 4.4. Duration and Termination. The Plan shall be of unlimited
duration. The Board may suspend, discontinue or terminate the Plan at any time.
Such action shall not impair any of the rights of any holder of any Option or
Restricted Stock outstanding on the date of the Plan’s suspension,
discontinuance or termination without the holder’s written consent.
     Section 4.5. Effective Date. The Plan amends and restates the Existing Plan
in its entirety. Such amendment and restatement was adopted by the Board on
March 3, 2005, to be effective April 26, 2005, with the Existing Plan remaining
in effect until that date. The Board further amended the Plan on January 22,
2007 (with numbers of shares revised to reflect the 2-for-1 stock split on May
31, 2006).

9